Case 9:21-cv-80664-WPD Document 14 Entered on FLSD Docket 04/30/2021 Page 1 of 21




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 9:21-CV-80664
                                        Judge Dimitrouleas
                                   Magistrate Judge Matthewman

   HOWARD SCHLEIDER and FELICE
   VINARUB, as Co-Personal
   Representatives for THE ESTATE OF
   SARA SCHLEIDER, Deceased,

          Plaintiffs,

   vs.

   GVDB OPERATIONS, LLC, a Florida
   Limited Liability Company d/b/a
   GRAND VILLA OF DELRAY EAST and JSMGV
   MANAGEMENT COMPANY, LLC, a Florida
   Limited Liability Company,

         Defendants.
   __________________________________________/

                        DEFENDANTS' RESPONSE IN OPPOSITION TO
                            PLAINTIFFS' MOTION TO REMAND

          COME NOW Defendants, GVDB OPERATIONS, LLC, a Florida Limited Liability
   Company d/b/a GRAND VILLA OF DELRAY EAST and JSMGV MANAGEMENT
   COMPANY, LLC (hereinafter referred to as "Grand Villa"), and, pursuant to Southern District of
   Florida Local Rule 7.1(c), hereby files this Response in Opposition to Plaintiffs' Motion to
   Remand. Defendants show the Court as follows:

                                         I. INTRODUCTION
          Plaintiffs' Motion for Remand is now moot, and this matter is due to be transferred to the
   United States District Court for the District of Columbia ("D.D.C."). By virtue of Plaintiffs' April
   19, 2021 submission of a federal pre-litigation claim before the Public Readiness and Emergency
   Preparedness ("PREP") Act's Covered Countermeasure Process Fund ("CCPF"), this case falls
   squarely under the auspices of the PREP Act. See generally Def.s' Mot. for Immediate Transfer
   (Apr. 27, 2021). As such, Plaintiffs have determinatively invoked the exclusive PREP Act process
                                                    1
Case 9:21-cv-80664-WPD Document 14 Entered on FLSD Docket 04/30/2021 Page 2 of 21




   which must be litigated, if at all, in the D.D.C. Id. at 6–9. On that ground alone, the Plaintiffs'
   Motion to Remand is due to be DENIED.
           Further, the PREP Act provides for: 1) a comprehensive federal pre-litigation process
   before the CCPF (see 42 U.S.C. § 247d-6e); 2) an exclusive federal jurisdiction and an exclusive
   federal cause of action in the D.D.C. (see §§ 247d-6d(a); 247d-6d(e)(1) ); and, 3) suit and liability
   immunity from all other federal and state law claims caused by, arising out of, relating to, or
   resulting from the administration or use of a COVID-19 covered countermeasure (see 42 U.S.C.
   §247d-6d(a)(1) ("[T]he sole exception to the immunity from suit and liability…shall be for an
   exclusive Federal cause of action."). Accordingly, the PREP Act is a complete preemption statute.
   See Beneficial National Bank v. Anderson, 539 U.S. 1, 8 (2003).
           Complete preemption is essential to serving the PREP Act's purpose of allowing the federal
   government to quickly respond to national public health emergencies by mobilizing and
   coordinating private sector participants, such as Defendants. See §§ 247d-6d, 247d-6e. To
   effectuate this purpose, Congress established a comprehensive alternative claims and litigation
   process with detailed provisions for administrative exhaustion and an exclusive federal cause of
   action with a singular federal forum in place of liability under fifty states' laws in fifty states' court
   systems. See § 247d-6e. Plaintiffs' state law claims, which question Defendants' use and
   administration of covered countermeasures and the decisions related thereto, are completely
   preempted by the PREP Act. These claims also are completely supplanted by the Plaintiffs' choice
   of a forum before the CCPF, and subsequently the D.D.C., should Plaintiffs pursue litigation. No
   remedy is available for state claims. See §247d-6d(a)(1).
           Four factors require the exercise of federal subject matter jurisdiction in the D.D.C.:
           1) Congress set up an extensive federal administrative and judicial alternative claims
   process with an express exclusive federal cause of action and exclusive federal forum;
           2) Congress has decreed that PREP Act claims arising from the administration and use of
   covered countermeasures are barred from state and federal lawsuits and liability, except as
   exclusively provided by the PREP Act alternative claims process;
           3) Prior district courts remanding similar COVID-19 claims did not have a circumstance
   where the plaintiff had admitted to coverage under the PREP Act by selecting the CCPF claims
   process and the D.D.C. forum for any subsequent litigation; and,



                                                       2
Case 9:21-cv-80664-WPD Document 14 Entered on FLSD Docket 04/30/2021 Page 3 of 21




            4) Prior district court remand opinions have been abrogated by controlling United States
   Department of Health and Human Services ("HHS") directives or otherwise are wrongly decided.

                                            II. STATEMENT OF FACTS
   A.       Procedural History and Factual Underpinnings of this Case
            Plaintiffs filed this action on March 12, 2021, in the Circuit Court of Fifteenth Judicial
   Circuit in and for Palm Beach County, Florida. The Complaint amounts to allegations that
   Defendants' purported negligent operation of a covered countermeasure program1 and covered
   countermeasure facility.2 led to injuries as a result of the COVID-19 public health emergency. See
   generally Compl. On April 6, 2021, Defendants removed this action on the basis of complete
   preemption by federal law, substantial, embedded question of federal law, and federal officer
   jurisdiction. See generally, Def.s' Notice of Removal (Apr. 6, 2021). On April 13, 2021,
   Defendants filed their Motion to Dismiss or, in the Alternative, Motion to Transfer Venue based
   on Plaintiffs' failure to exhaust their administrative remedies or file in the exclusive jurisdiction of
   the D.D.C. See generally Def.s' Mot. to Dismiss (April 13, 2021). Plaintiffs filed the subject
   Motion to Remand based largely on now abrogated case law. See generally Pltf.s' Mot. to Remand
   (April, 16, 2021).
            As confirmed by the allegations in the Complaint, including, but not limited to mask use
   among residents and staff, Defendants' assisted living facility ("Grand Villa") implemented a
   covered countermeasure program3 to dictate the use and administration of covered




   1
     A "countermeasure program" is the management and operation of a plan for the provision of COVID-19 covered
   countermeasures, including "decisions and actions" relating to countermeasure activities. See Declaration Under the
   PREP Act for Medical Countermeasures Against COVID-19 ("Initial Declaration"), 85 Fed. Reg. 15198, 15200 (Mar.
   10, 2020) (barring claims against retail drugstore that provides for the administration or distribution of
   countermeasures).
   2
     A "countermeasure facility" is a location for providing countermeasures. See Amendment Four, 85 Fed. Reg. at
   15200. This specifically includes senior assisted living facilities, like Arbor Terrace. (HHS RESPONSE LETTER p.
   1); and Initial Declaration, 85 Fed. Reg. at 15200 (barring suit and liability against retail drugstore providing a location
   for the administration and distribution of countermeasures).
   3
    A "countermeasure program" is the management and operation of a plan for the provision of COVID-19
   covered countermeasures, including "decisions and actions" relating to countermeasure activities. See
   Declaration Under the PREP Act for Medical Countermeasures Against COVID-19 ("Initial Declaration"),
   85 Fed. Reg. 15198, 15200 (Mar. 10, 2020) (barring claims against retail drugstore that provides for the
   administration or distribution of countermeasures).
                                                                3
Case 9:21-cv-80664-WPD Document 14 Entered on FLSD Docket 04/30/2021 Page 4 of 21




   countermeasures4 within their covered countermeasure facility5 to prevent and mitigate the spread
   of COVID-19 pandemic. See Compl. ¶ 11 (identifying Grand Villa as a licensed assisted living
   facility); ¶¶ 13; 45(i)(i), (j)(i), (j)(v), (k)(iv), (l), (n), (p); 47(b), (c), (allegations of resident mask
   use, albeit misuse/untimely use); ¶¶ 45(l)(iii), (n); 48(a), (b), 49(d), (l) (allegations of staff mask
   use); ¶ 65(b) (noting training on hand sanitizer use). Despite Defendants' infection control
   program, then resident Ms. Sara Schleider ("Decedent Schleider") reportedly contracted COVID-
   19 and died on June 29, 2020. Id. at ¶ 13 (Plaintiffs do not state Decedent Schleider's cause of
   death).
             Exhibiting the PREP Act's application to their allegations, Plaintiffs filed a claim with the
   PREP Act CCPF on April 19, 2021. Defendants promptly thereafter moved to have this case
   transferred to the D.D.C. pursuant to 28 U.S.C. §§ 1631 and/or 1406(a).
   B.        Legislative History of the PREP Act
             The PREP Act is just one component of HHS's broad authority under the larger Public
   Health Service Act ("PHSA") (Title 42 of the U.S.C., Ch. 6A). In establishing the PHSA Congress
   entrusted HHS to administer public health functions, including federal-state cooperation. 42
   U.S.C. § 202; Title 42 of the U.S.C., Ch. 6A, subchapter 2, part B. In this role, Congress granted
   the Secretary of HHS wide authority to take the actions necessary to implement a plan to control
   epidemics of any disease, including "providing for the cooperative planning between the Service
   and public and private community health programs and agencies…" 42 U.S.C. § 243(c).6
             The PREP Act is a subset of HHS's broad authority of federal-state coordination in times
   of national health crisis. See Title 42 of the U.S.C., Ch. 6A, subchapter 2, part B. Congress
   reinforced HHS's authority under the PREP Act by charging HHS with the duty to issue a defining
   Declaration that controls the scope of the PREP Act's protections in the face of a particular national



   4
      A "covered countermeasure" is a preventative measure that mitigates or prevents the transmission of COVID-19.
   See § 247d-6d (i)(1). These include PPE, such as face masks, respirators, gloves, and gowns, as well as thermometers,
   hand sanitizer, and COVID-19 tests, all countermeasures invoked by Plaintiffs' Complaint. See Fourth Amendment to
   the Declaration Under the PREP Act for Medical Countermeasures Against COVID-19 and Republication of the
   Declaration, 85 Fed. Reg. 79190, 79194 (Dec. 3, 2020) ("Fourth Amendment").
   5
      A "countermeasure facility" is a location for providing countermeasures. See Fourth Amendment, 85 Fed. Reg. at
   15200. This specifically includes senior assisted living facilities, like Arbor Terrace. (HHS RESPONSE LETTER p.
   1); and Initial Declaration, 85 Fed. Reg. at 15200 (barring suit and liability against retail drugstore providing a location
   for the administration and distribution of countermeasures).
   6
     "Service" refers to the Public Health Service created within HHS by Title 42, Chapter 6A. See 42 U.S.C. §§ 201(a),
   202.

                                                                4
Case 9:21-cv-80664-WPD Document 14 Entered on FLSD Docket 04/30/2021 Page 5 of 21




   health emergency. § 247d-6d(a)(1), (b). Indeed, the plain language of the PREP Act is purposely
   non-specific so as to provide HHS with the maximum delegated authority to identify the unique
   public health threat, the means and modality by which the nation will address the threat, the HHS
   partners to be mobilized, and the breadth of PREP Act protections to be provided to these partners.
   Given the unique authority granted to HHS under the PHSA and specifically under the PREP Act,
   the statutory language of the PREP Act cannot be interpreted in isolation but must be analyzed in
   conjunction with the HHS's COVID-19 directives.
                          III. ARGUMENT AND CITATION OF AUTHORITY
   A.      Plaintiffs' Filing with the CCPF Moots Their Motion for Remand
           Plaintiffs' April 19, 2021 application for relief under the CCPF expressly invokes the PREP
   Act's pre-litigation administrative remedy and thus necessarily implicates the PREP Act's
   exclusive jurisdiction in the D.D.C. Therefore, Plaintiffs' CCPF application warrants either
   dismissal or immediate transfer to the D.D.C.—not remand. See, e.g., Christianson v. Colt Indus.
   Operating Corp., 486 U.S. 800, 803 (1988) ("Upon concluding that it lacked jurisdiction, the
   [court] had authority, under 28 U.S.C. § 1631, to make a single decision—whether to dismiss the
   case or…to transfer it to a court…that has jurisdiction); George Kabeller, Inc. v. Busey, 999 F.2d
   1417, 1422 (11th Cir. 1993) ("[T]he appropriate procedure for a district court to follow when it
   determines that it lacks jurisdiction is to transfer the case to a court with jurisdiction" pursuant to
   28 U.S.C. § 1631); Parker v. King, 935 F.2d 1174, 1178 (11th Cir. 1991) (transferring an appeal
   under 28 U.S.C. § 1406(a) where Congress established exclusive federal jurisdiction in the Court
   of Claims and any appeal arising therefrom must go to the Federal Circuit, noting the designated
   venue "must hear" the case); see also Def.s' Mot. for Immediate Transfer (discussing transfer
   where a court lacks jurisdiction) and Def.s' Mot. to Dismiss (discussing dismissal where a court
   lacks jurisdiction).
           At the very least, Plaintiffs' application to the CCPF moots their Motion to Remand.
   Plaintiffs' application for compensation as a result of the use or administration of a covered
   countermeasure is made under "penalty of fines, imprisonment, and any other remedy…" See
   Exhibit A, Countermeasures Injury Compensation Program Request for Benefits Form. Thus,
   Plaintiffs may not argue in this Court that Ms. Schleider's death was not caused by or relating to
   the use or administration of covered countermeasures.



                                                     5
Case 9:21-cv-80664-WPD Document 14 Entered on FLSD Docket 04/30/2021 Page 6 of 21




   B.       The CCPF Pre-Litigation Process and the D.D.C. Litigation Process Are the Exclusive
            Remedies and Forum Allowed to Plaintiffs

            No state law claims exist for claims arising from the use and administration of COVID-19
   countermeasures. §§ 247d-6d(a)(1) and (b)(8). The only remedy is a pre-litigation administrative
   claim before the CCPF, followed (if applicable) by a litigation claim in the D.D.C. See §§ 247d-
   6e(d)(1) ("Exhaustion…a covered individual may not bring a civil action…unless such individual
   has exhausted such remedies as are available under [the CCPF]"), (4) ("Exclusivity the [CCPF]
   shall be exclusive of any other civil action"), and (5) ("Election" "the individual has an election to
   accept the compensation or bring an action [in the D.D.C.]").
            The PREP Act litigation process provides for an "exclusive Federal cause of action" in the
   "Exclusive Federal jurisdiction" of the D.D.C. See 42 U.S.C. §§ 247d-6d(d)(1) ("sole exception to
   suit and liability of covered persons set forth [by the monetary fund] shall be for an exclusive
   Federal cause of action") (emphases added), (e)(1) ("Exclusive Federal Jurisdiction" that this
   "exclusive Federal cause of action" be filed "only in the United States District Court for the District
   of Columbia") (emphases added), and 247d-6e(d)(1), (4), (5). Moreover, the PREP Act establishes
   procedural requirements for those claims, leaving no doubt that Congress intended to provide a
   comprehensive alternative litigation process in the D.D.C. for those claims arising from or related
   to PREP Act countermeasures. See §§ 247d-6d(c)(1) (a more stringent liability standard); (e)(2)
   (the federal forum will apply non-preempted state law that otherwise would be applicable to such
   a claim); (e)(4)(A–C) (pleading requirements for complaint); (e)(5), (6) (provides for a three-judge
   panel and process for discovery); and (e)(7), (8) (parameters for recoverable damages); see also
   HHS, ADVISORY OPINION ON THE PREP ACT AND THE MARCH 10, 2020 DECLARATION UNDER THE
   ACT, p. 2 (May 19, 2020) (PREP Act “immunity covers claims for loss sounding in tort or contract”
   and “PREP Act immunity must be read in light of the PREP Act’s broad, express-preemption
   provision”);7 and § 247d-6d(b)(8) (a total preemption of conflicting state law). Those litigation
   claims not barred by immunity are required to be brought only in the D.D.C., and not in this Court.


   7
     The Fourth Amendment formally incorporated HHS's Advisory Opinions into the Declaration. 85 Fed. Reg at 79195.
   As such, they are entitled to Chevron "controlling weight" deference. See Chevron U.S.A., Inc. v. Natural Resources
   Defense Council, Inc., 467 U.S. 837, 843–44 (1984); see also 85 Fed. Reg. at 79195 ("This Declaration is a
   'requirement' under the PREP Act"). Any Advisory Opinions not formally incorporated into Amendment Four are
   entitled to Skidmore "respect" to the extent they interpret the PREP Act. See Christensen v. Harris Cty., 529 U.S. 576
   (2000). And, to the extent the HHS Advisory Opinions interpret HHS's own language in its own Declaration, those
   Advisory Opinions are entitled to Auer controlling deference. See Auer v. Robbins, 519 U.S. 452, 461 (1977) (stating

                                                             6
Case 9:21-cv-80664-WPD Document 14 Entered on FLSD Docket 04/30/2021 Page 7 of 21




   C.       Previous Remands Are Inapplicable and Are Legally Faulty
            1.       History of Remand Opinions from District Courts8
            Non-binding district court cases have remanded certain COVID-19 countermeasure claims
   on ever-evolving lines of reasoning. Each has been faulty, and most have been legally declared to
   be abrogated or superseded by controlling congressional delegated agency authority. Nevertheless,
   some courts continue to follow discredited and erroneous interpretations of the PREP Act while
   others have evolved to another equally erroneous line of reasoning. This litany of erroneous
   remands is similar to the remand circumstances in In re WTC Disaster Site, 414 F.3d 352 (2d Cir.
   2005), wherein the United States Court of Appeals for the Second Circuit held that Congress
   declared a strong public policy directive that all workplace injury claims related to the national
   tragedy of September 11, 2001 would have "exclusive federal jurisdiction" in the Southern District
   of New York and would be subject to an administrative and litigation hybrid system nearly
   identical to the PREP Act cause of action and remedy statute. See 414 F.3d at 361 (interpreting the
   Air Transportation Safety and System Stability Act ("ATSSSA").9 Like the COVID-19 PREP Act
   cases, some 26 cases ATSSSA cases were remanded in error, before, through legal happenstance,
   the Second Circuit spoke to the issue and corrected the district court, noting that the ATSSSA
   provided for an exclusive federal forum and exclusive administrative and litigation scheme, and
   otherwise preempted all other state and federal claims. WTC, 414 F.3d at 373–75. Accordingly,


   an agency's interpretation of its own regulations are controlling unless "plainly erroneous or inconsistent with the
   regulation.").
   8
     All of these cases are distinguished as none involved claims also pending before the CCPF.
   9
     There are 13 federal statutes that create jurisdictional (or "complete") preemption. Many provide administrative as
   well as litigation remedies: These include the ATSSSA (In re WTC Disaster Site, 414 F.3d 352) (no-fault
   compensation program or suit in the SDNY); the Bankruptcy Code (In re Miles, 430 F.3d 1083 (9th Cir. 2005))
   (exclusive federal suit); the Carmack Amendment to the Interstate Commerce Act (see, e.g., Smallwood v. Allied Van
   Lines, Inc., 660 F.3d 1115 (9th Cir. 2011)) (administrative claims process or federal or state suit); the Interstate
   Commerce Commission Termination Act (see, e.g., Elam v. Kansas City Southern Ry. Co., 635 F.3d 796 (5th Cir.
   2011)) (administrative complaint or suit in federal court); the Copyright Act (see, e.g., Spear Marketing, Inc. v.
   BancorpSouth Bank, 791 F.3d 586) (administrative claim or suit in federal court); the Federal Communications Act
   (see, e.g., Bastien v. AT&T Wireless Services, Inc., 205 F.3d 983 (7th Cir. 2000)) (administrative remedy and state or
   federal suit); the Federal Deposit Insurance Act (Vaden v. Discover Bank, 556 U.S. 49 (2009)) (suit in federal
   court);the National Labor Relations Act (see, e.g., Price v. Union Local 25, 787 F. Supp. 2d 63 (D.D.C. 2011))
   (administrative board and allowing state court suit where the board declines jurisdiction); and the Securities Litigation
   Uniform Standards Act (SLUSA) (see, e.g., Brockway v. Evergreen Intern. Trust, 496 Fed. Appx. 357 (4th Cir. 2012))
   (express removal provision and bar of specified state actions); Labor Management Relations Act (LMRA) (Franchise
   Tax Bd. of Cal. v. Constr. Laborers Vacation Tr. for S. Cal., 463 U.S. 1, 23 (1983)) (suit in federal court or Federal
   Mediation and Conciliation Service); the Employee Retirement Income Security Act of 1974 (ERISA) (Metro. Life
   Ins.. v. Taylor, 481 U.S. 58 (1987)) (exclusive federal suit); National Bank Act (Beneficial Nat'l Bank, 539 U.S. 1, 8
   (2003)) (suit with no reference to exclusive federal jurisdiction).

                                                              7
Case 9:21-cv-80664-WPD Document 14 Entered on FLSD Docket 04/30/2021 Page 8 of 21




   the WTC court held that the ATSSSA provided for complete preemption, and directed that all
   claims were to be brought only in the exclusive federal forum of the S.D.N.Y.10
            The Garcia v. Welltower OpCo Group LLC, No. 8:20-cv-02250 (C.D. Cal. Feb. 10, 2021),
   has correctly applied the language of the PREP Act statute, honored the intent and language of
   Congress, and respected the controlling deference the Supreme Court requires be given to HHS
   Declarations, Advisory Opinions, and Recommendations. See Garcia, at p. 9–11, 13–15; see also
   Chevron, U.S.A., Inc. v. Natural Resources Defense, Inc., 467 U.S. 837, 843–44 (1984); U.S. v.
   Mead Corp., 533 U.S. 218, 231 (2001) (stating notice-and-comment rulemaking is not a
   prerequisite to Chevron deference); Cable & Telecommunications Ass'n v. Brand X Internet
   Services, 545 U.S. 967, 980 (2005) ("Chevron requires [deference] to an agency's construction,
   even if it differs from what the court believes to be the best interpretation"); Auer v. Robbins, 519
   U.S. 452, 461 (1977) (stating an agency's interpretation of its own regulations are controlling
   unless "plainly erroneous or inconsistent with the regulation"); Heimmermann v. First Union
   Mortgage Corporation, 305 F.3d. 1257, 1260, 1262 (11th Cir. 2002) (an agency’s clarification is
   “generally given much weight” unless “patently inconsistent” with prior interpretations, while
   agency interpretations are given the full force of law).
            The journey of error resulting from almost all COVID-19 remands to date, and the
   reasoning why Garcia is the only authority to be followed, can be summarized as follows.
            2.       Misdirected "Inference"
            Upon a Motion to Remand, jurisdiction is construed narrowly with doubts resolved in favor
   of the plaintiff. See Pacheco de Perez v. AT & T Co., 139 F.3d 1368, 1373 (11th Cir. 1998). The
   purpose of this is to balance the competing interests of the federal and state systems of our nation.
   Univ. of S. Alabama v. Am. Tobacco Co., 168 F.3d 405, 411 (11th Cir. 1999) ("Because removal

   10
       One of the most extreme examples of the mistaken inference application discussed infra, p. 8, is Shapnik v. Hebrew
   Home for the Aged at Riverdale, 1:20-cv-06774-LJL at *20–23 (S.D.N.Y Apr. 26, 2021), which broadly misconstrues
   the ATSSSA and should not be followed. Shapnick attempts to distinguish the Second Circuit Court’s correction of
   26 erroneous remand rulings under the ATSSSA, which is nearly identical to the PREP Act in construct. Shapnick
   errs in: 1) missing that the ATSSSA, like the PREP Act administrative process, has an election opportunity for
   claimants to proceed to litigation in the D.D.C. (see § 247d-6e(d)(5)); 2) missing that the ATSSSA, like the PREP
   Act, has an express provision that adopts the substantive law of the state from which it hails in a choice of law provision
   (see § 247d-6d(2)(2)); 3) completely ignoring the first and most prominent of two PREP immunity/preemption
   provisions, when the ATSSSA only has one (see id. at (a)(1) and (b)(8)); 4) rewriting the PREP Act to imply that
   Congress intended that it be an additional remedy to all state court causes of action, which defies the text of the PREP
   Act (id.); and 5) finding that because there are state court actions that would otherwise provide relief for death cases
   such as these, Congress did not express an intent to circumvent the state courts’ “concurrent jurisdiction”, when that
   is exactly what Congress did in the PREP Act (id.).

                                                               8
Case 9:21-cv-80664-WPD Document 14 Entered on FLSD Docket 04/30/2021 Page 9 of 21




   jurisdiction raises significant federalism concerns, federal courts are directed to construe removal
   statutes strictly"). However, the trial court is bound not to be misguided by the "artful pleading"
   of a truly federal claim. See, e.g. Beneficial Nat'l Bank, 539 U.S. 1. Further, the discretion to
   exercise the judicial tool of "inference" is likewise bound by logic and reason: Black's Law
   Dictionary defines an "inference" as a "conclusion reached by considering other facts and deducing
   a logical consequence from them". Black's Law Dictionary (11th ed. 2019) (also defined as "a
   process of thought").
          In other words, an inference is not a mission at all costs to remand. See also Pretka v. Kolter
   City Plaza II, Inc., 608 F.3d 744, 770 (11th Cir. 2010) (a district court does not have to "suspend
   reality or shelve common sense in determining whether the face of a complaint, or other document,
   establishes the jurisdictional amount") (internal cits. omitted). It is a dutiful interpretation of
   Congress' language and intent of whether a federal forum is required, and here, under the PREP
   Act, it most certainly is. Notably, Congress also has determined it is HHS that is to weigh the
   balance of competing federal and state judicial interests by defining the breadth of application of
   protections offered by the PREP Act. See Fourth Amendment to the Declaration Under the PREP
   Act for Medical Countermeasures against COVID-19, 85 Fed. Reg. 79190, 79194 (Dec. 9, 2020)
   ("Fourth Amendment") ("Through the PREP Act, Congress delegated to [HHS's Secretary] the
   authority to strike the appropriate Federal-state balance with respect to particular Covered
   Countermeasures through PREP Act declarations."); see also 42 U.S.C. §247d-6d(b)(7) ("No court
   of the United States, or of any State, shall have subject matter jurisdiction to review, whether by
   mandamus or otherwise, any action by the Secretary under this subsection").
          Contrary to Congress' codified policy requiring HHS to provide a national coordinated
   response to calamitous disease and public health emergencies, district courts have improperly
   substituted their own policy judgment and determined that state court actions in state court forums
   are to be maintained as additional mechanisms for relief despite: 1) Congress's multiple recitations
   that state law is to be preempted and Defendants are to be immuned from state law (see §§ 247d-
   6d(a)(1) and (b)(8)); and, 2) despite Congress's statutory directions of an "exclusive federal forum"
   and a "sole federal cause of action" (see §§ 247d-6d(d)(1), (e)(1)). This improper judicial public
   policymaking is detrimental to the immunity and alternative administrative and litigation scheme
   Congress provided in order to marshal private partner resources essential to combating COVID-
   19. See Declaration Under the PREP Act for Medical Countermeasures Against COVID-19, 85

                                                    9
Case 9:21-cv-80664-WPD Document 14 Entered on FLSD Docket 04/30/2021 Page 10 of 21




   Fed. Reg. 15198,15198 (Mar. 17, 2020) ("Initial Declaration) (issuing a declaration under the
   PREP Act to provide a "whole-nation" response to fighting the pandemic at a time when little was
   known about COVID-19); see also HHS, ADVISORY OPINION 20-04 ON THE PREP ACT AND THE
   SECRETARY'S DECLARATION UNDER THE ACT p. 1, 3 (Oct. 23, 2020) ("ADVISORY OPINION 20-04")
   ("[H]ealthcare professionals and healthcare companies that are part of a government response to
   the COVID-19 pandemic"); HHS RESPONSE LETTER p. 1 (Aug. 14, 2020) (declaring Senior
   Assisted Living Centers as "program planners" when they manage and operate a COVID-19
   countermeasure plan and/or a COVID-19 countermeasure facility).
          3. District Court Error in Remands
          District court remands of COVID-19 countermeasure claims fall into several categories:
                          a.   Inapplicability of the PREP Act Due To Alleged Failure to Use a
                               Countermeasure
          Ordinary negligence claims are made up of both acts and omissions. 3 Fed. Jury Prac. &
   Instr. § 120:02 (6th ed.), 3 Fed. Jury Prac. & Instr. § 120:02 (6th ed.) ("A person is negligent if the
   person … does something (or fails to do something) a reasonable person would recognize as
   creating an unreasonable risk"). Congress recognizes this in the current context by providing that
   "'willful misconduct'….denote[s] an act or omissions" (see 42 U.S.C. § 247d-6d (c)(1)(A)); "The
   Secretary…shall…restrict the scope of actions or omissions…that may qualify as 'willful
   misconduct'" (id. at (c)(2)(A)); providing defenses and exclusions for certain "acts or omissions"
   (id. at (c)(4), (5)); and requiring plaintiffs "plead[] with particularity" "each act or omission [that
   constitutes] willful misconduct" (id. at (e)(3)).
          In early cases, district courts nonetheless allowed plaintiffs' "artful pleading" and use of
   the word "failure" in clear contravention of the actual text of the complaints to illogically be
   construed as the utter and complete absence of covered countermeasures, thus falling outside
   PREP Act, to-wit:
          •   Allegations of "[f]ail[ure] to take the proper steps to protect residents from COVID-
              19" did not invoke the PREP Act despite allegations that defendants allegedly provided
              a limited number of masks to registered nurses. Maglioli v. Andover Subacute
              Rehabilitation Center I, 478 F. Supp. 3d 518, 522, 532;
          •   Allegations of improper infection control (notwithstanding allegations of testing and
              symptom monitoring) did not invoke the PREP Act despite allegations of Defendants'


                                                       10
Case 9:21-cv-80664-WPD Document 14 Entered on FLSD Docket 04/30/2021 Page 11 of 21




             testing of decedent. Hopman v. Sunrise Villa Cluver City, 2:20-cv-07141-RGK-JEM at
             1 (C.D. Cal. Aug. 25, 2020) and Compl. ¶¶ 45–47, 55.
         •   Allegations of "fail[ure] to take proper precautions to prevent the spread of COVID-
             19" did not invoke the PREP Act despite allegations of deficient PPE practices and
             scrutinizing the timing of COVID-19 testing that took place. Martin v. Serrano Post
             Acute, 2020 WL 5422949, at *2 (C.D. Cal. Sep. 10, 2020) and Compl. ¶ 3.
         •   Allegations of improper and inadequate protection did not implicate the PREP Act
             despite allegations that Defendant received masks that were stored instead of
             distributed. Saldana v. Glenhaven Healthcare, LLC, 2020 WL 67139095 at *1–2 (C.D.
             Cal. Oct. 14, 2020).
         •   Allegation of "fail[ure] to provide appropriate PPE … prior to April 2, 2020" did not
             implicate the PREP Act acknowledging PPE and COVID-19 testing would ultimately
             be provided. Sherod v. Comprehensive Healthcare Management, 2020 WL 6140474 at
             *2, 7–8 (W.D. Penn. Oct. 16, 2020) and Compl. ¶ 88.
         •   Allegations of "Staff falling to wear PPE" and criticisms of the timeliness of preventive
             countermeasures did not implicate the PREP Act. See Fields v. Arbor Management
             Services, LLC, 1:20-CV-02346-TCB at *8 (N.D. Ga. Oct. 29, 2020) and Compl. ¶¶ 31,
             74; see also Hendrix, 1:20-CV-02326-MHC (N.D. Ga. Nov. 23, 2020), B. Johnson,
             1:20-CV-02328-WMR (N.D. Ga. Dec. 1, 2020), and E. Johnson, 1:20-CV-02327-ELR
             (N.D. Ga. Jan. 22, 2021) (virtually identical complaints).
         •   Allegations of "forcing staff to reuse PPE" did not implicate the PREP Act. Gunter v.
             CCRC OPCO-Freedom Square, LLC, 2020 WL 8461513 at *2–4, (M.D. Fla. Oct. 29,
             2020).
         •   Allegations of failure to "adequately" screen residents and staff did not implicate the
             PREP Act. DeLeon v. Trinity Health Center, 1:20-CV-945-RP at 7 (W.D. Tex. Dec.
             22, 2020).
         •   Allegations of forcing staff to reuse PPE (Compl. ¶ 13(l)), failure to supply "proper"
             masks and gowns, and failure to conduct adequate testing (id. at 13(h)) did not
             implicate the PREP Act. Smith v. Bristol at Tampa Rehabilitation and Nursing Center,
             2021 WL 100376 at *2 (M.D. Fla. Jan. 12, 2021) and Compl. ¶¶ 13(h), (l).



                                                  11
Case 9:21-cv-80664-WPD Document 14 Entered on FLSD Docket 04/30/2021 Page 12 of 21




           •   Failing to instruct, train and/or monitor staff regarding the appropriate use of PPE did
               not implicate the PREP Act. Grohmann v. HCP Prairie Village, 2021 WL 308550 at
               *3, 18–21 (D. Kan. Jan. 29, 2021); see also Bell, 2021 WL 308156 (D. Kan. Jan. 29,
               2021) and Goldblatt, 2021 WL 308158 (D. Kan. Jan. 29, 2021).
           •   Failing to ensure "all" health care professionals were provided a facemask and failure
               to adequately screen did not implicate the PREP Act. Dupervil v. Alliance Health
               Operations, 2021 WL 355137 at 2, 23–27 (E.D.N.Y. Feb. 2, 2021).
           •   Failure to provide adequate PPE and ensure PPE was properly utilized did not implicate
               the PREP Act. McCalebb v. A.G. Lynwood, 2021 WL 911951at *1, 5 (C.D.Cal. Mar.
               1, 2021).
           However, HHS has affirmatively stated that even "decision-making that leads to the non-
   use of covered countermeasures by certain individuals is the grist of program planning, and is
   expressly covered by PREP Act." HHS, ADVISORY OPINION 21-01 ON THE PREP ACT AND SCOPE
   OF   PREEMPTION PROVISION, p. 4 (Jan. 8, 2021) ("ADVISORY OPINION 21-01"). Additionally,
   HHS abrogated the "nonuse" line of reasoning stating that such a limited view "clashes" with the
   "relating to" language of the PREP Act. Id. at 3. Rather, the PREP Act will apply so long as there
   is not a complete absence of some form of decision-making. Id. Accordingly, HHS, under the
   authority granted to it by Congress and the controlling deference the Supreme Court requires it be
   given, has issued a directive adopted into its Initial Declaration, which has thereby given it the
   force of law, and abrogated these erroneous opinions based on the alleged "failure" to use or "non-
   use" of COVID-19 countermeasures.11
                            b.       Physical Administration of Countermeasures
           Several district courts followed an erroneous line of reasoning that required a COVID-19
   countermeasure, such as a mask, thermometer, or test be administered direct to the decedent,
   ignoring entirely the contagion of the COVID-19 virus and HHS directives that those
   countermeasures be administered to staff and visitors in order to protect senior assisted living
   residents, such as Plaintiffs' decedent.12

   11
      This rejection was subsequently incorporated into the COVID-19 Declaration and is thereby entitled to Chevron
   deference. See Fourth Amendment, 85 Fed. Reg. at 79190 ("[T]he Declaration must be construed in accordance with
   the HHS Office of the General Counsel Advisory Opinions on the PREP Act and the Declaration.")
   12
     HHS acted through Congress's defined "Authorities Having Jurisdiction" (AHJ), such as the Centers for Disease
   Control, and state and county health departments.

                                                         12
Case 9:21-cv-80664-WPD Document 14 Entered on FLSD Docket 04/30/2021 Page 13 of 21




          These erroneous remands are premised on the inapposite reasoning of Casabianca v. Mount
   Sinai Medical Center, an unpublished New York State Court Order rejecting the PREP Act in the
   context of non-use and physical administration under the H1N1 Declaration. See 2014 WL
   10413521 (N.Y. Sup. Dec. 12, 2014). In Casabianca, the plaintiff brought a medical malpractice
   and wrongful death action when her husband was denied an H1N1 vaccine and ultimately died
   after he was exposed to the swine flu. See id. at *1. The defendants sought to dismiss the action
   because the PREP Act precluded state court jurisdiction. Id. at *2. The Supreme Court of New
   York denied the motion, finding that the PREP Act could only apply where the vaccine was
   actually administered to the decedent. Id. at *4. The physician, however, had declined to administer
   the vaccine to the decedent because he was following the directives of HHS and AHJ setting out
   who should receive the vaccine. The physician decided the decedent did not fall into any of the
   categories listed for administration, under what was in essence a countermeasure program plan.
          Reliance on Casabianca is foundationally flawed as it is premised on an entirely different
   HHS Declaration that defines "covered countermeasures" in a much narrower scope than the
   COVID-19 Declaration. Compare Fourth Amendment, 85 Fed. Reg. at 79196 (defining "[a]ny
   antiviral… any diagnostic, any other device, any respiratory protective device ... used… to
   diagnose, mitigate, prevent, treat, or cure COVID-19 or [its] transmission…or to limit [COVID-
   19's] harm") with Pandemic Influenza Vaccines—Amendment, 77 Fed. Reg. 13329, 13335 (Mar.
   6, 2012) ("vaccines against pandemic influenza A viruses [and the] devices … used in the
   administration of these vaccines"). Indeed, COVID-19 had no vaccine until nearly a year after the
   discovery of COVID-19. Moreover, the reasoning of Casabianca has been unequivocally rejected
   by HHS:
          The [Casabianca] court was wrong. As the court acknowledged, 'administration' is
          broader than the 'physical provision of a countermeasure to a recipient.'
          'Administration' also encompasses 'activities related to management and
          operation of programs and locations for providing countermeasures to recipients,
          such as decisions and actions involving security and queuing, but only insofar as
          those activities directly relate to the countermeasure activities.'

                                                   ***

          The plain meaning of 'management and operation of programs for providing
          countermeasures' includes following CDC [countermeasure] guidelines. And if
          there were any doubt, the plain meaning of 'activities related to' such management
          and operation is even broader. And that broader definition would certainly cover

                                                   13
Case 9:21-cv-80664-WPD Document 14 Entered on FLSD Docket 04/30/2021 Page 14 of 21




          running a [countermeasure] program pursuant to CDC guidelines, even assuming
          arguendo that 'management and operation' does not.

   HHS ADVISORY OPINION 20-04, p. 7 (citations omitted)(emphases added). HHS reinforced its
   rejection of a physical administration requirement in ADVISORY OPINION 21-01 , p. 2, 5, wherein
   it designated such a requirement as a "'black and white' view [that] clashes with the plain language
   of the PREP Act. ADVISORY OPINION 21-01 at 2 (issued directly in response to "a spate of recent
   [nursing home] lawsuits…where [plaintiffs] allege [failures related to covered countermeasures]").
          HHS's rejection of a strictly construed physical administration and "use" requirement must
   be given controlling deference on these interpretations. Chevron, U.S.A., Inc., 467 U.S. at 843–44;
   Mead Corp., 533 U.S. at 231 (stating notice-and-comment rulemaking is not a prerequisite to
   Chevron deference); Cable & Telecommunications Ass'n, 545 U.S. at 980 ("Chevron requires
   [deference] to an agency's construction, even if it differs from what the court believes to be the
   best interpretation…"); see also §247d-6d(b)(9) (requiring only reports to Congress, negating a
   notice-and-comment requirement).
                          c.      Failure to Recognize Countermeasure Program/Facility as
                                  Covered Countermeasure in COVID-19 Crisis

          Similarly, federal district courts have relied on the now abrogated Casabianca to disregard
   three-fourths of HHS's four-part definition of "administration", to wit:
               o physical provision of the countermeasures to recipients;
               o activities and decisions directly relating to public and private delivery,
                   distribution and dispensing of the countermeasures to recipients;
               o management and operation of countermeasure programs; or
               o management and operation of locations for purpose of distributing and
                   dispensing countermeasures.
   Fourth Amendment, 85 Fed. Reg. at 79197 (emphases added). Instead, these courts read "physical"
   to apply to each prong of the definition in clear contradiction to the Declaration, which is contrary
   to basic rules of construction. See Initial Declaration, 85 Fed. Reg. at 15200 (providing an example
   of a slip-and-fall due to lax security, see discussion infra). HHS corrected these misapplications
   providing that program planners, such as Defendants, which manage and operate a COVID-19
   countermeasure program and a COVID-19 location are covered by the PREP Act protections



                                                    14
Case 9:21-cv-80664-WPD Document 14 Entered on FLSD Docket 04/30/2021 Page 15 of 21




   regardless of any "physical administration" of a countermeasure with the following Advisory
   Opinions of controlling authority:
              •   ADVISORY OPINION 20-04 at p. 5 (stating a private university would be immune
                  under the PREP Act for using a lower COVID -19 testing frequency (i.e. failure to
                  test as similar plaintiffs would phrase their complaint)); and,
              •   ADVISORY OPINION 21-01 P. 4 (providing only "failure to make any decisions
                  whatsoever, thereby abandoning [a] duty to act as a program planner" as an example
                  of non-coverage, and even that circumstance is "a small hole through which to
                  wiggle").
   As stated supra, these HHS authorities are entitled to controlling deference declarations. See
   Chevron, U.S.A., Inc. 467 U.S. at 843–44.
          Given the nature of public health emergencies such as pandemics and the need for HHS to
   act swiftly and decisively in the interest of a "whole of nation response", HHS was delegated the
   broad authority to define what is a countermeasure and what entities and what activity would be
   provided PREP Act protection. See § 247d-6d(b)(1) ("Authority to Issue Declaration")
          [I]f the Secretary makes a determination that a disease or other health condition or
          other threat to health constitutes a public health emergency …, the Secretary may
          make a declaration, through publication in the Federal Register, recommending,
          under conditions as the Secretary may specify, the … administration, or use of one
          or more covered countermeasures, and stating that subsection (a) ["Liability
          Protections"] is in effect with respect to the activities so recommended.

   (emphasis added); see also § 247d-6d(b)(4):
          The Secretary may… amend any portion of a declaration… . Such an amendment
          shall not retroactively limit the applicability of… ["Liability Protections"] with
          respect to the administration or use of the covered countermeasure involved.

   (emphasis added); Department of Justice ("DOJ") Statement of Interest, Bolton v. Gallatin Center
   for Rehabilitation & Healing, LLC, 3:30-cv-00683 at 1–2 (MD Tenn. Jan. 19, 2021) (providing
   that the PREP Act grants "sweeping" immunity to garner private-sector partners across the nation,
   which is crucial to a "whole-of-nation response" to COVID-19).
          In its Initial Declaration, HHS saw fit to provide a four-prong definition to the
   Congressional language of "administration" of a countermeasure, set out supra at p. 14, and
   specifically declared that the : management and operation of countermeasure programs; and


                                                   15
Case 9:21-cv-80664-WPD Document 14 Entered on FLSD Docket 04/30/2021 Page 16 of 21




   management and operation of locations for purpose of distributing and dispensing
   countermeasures were covered by the PREP Act protections. See 85 Fed. Reg. at 15200. HHS
   further demonstrated the breadth of the PREP Act's protections to program planners, such as
   Defendants who administer countermeasure programs and locations with examples that include
   premises liability slip and fall and fender bender scenarios, to-wit:
          [T]he Act precludes a liability claim relating to the management and operation of
          a countermeasure distribution program or site, such as a slip-and-fall injury or
          vehicle collision by a recipient receiving a countermeasure at a retail store serving
          as an administration or dispensing location that alleges, for example, lax security
          or chaotic crowd control. However, a liability claim alleging an injury occurring at
          the site that was not directly related to the countermeasure activities is not covered,
          such as a slip and fall with no direct connection to the countermeasure’s
          administration or use.

   Id. In other words, HHS had defined, as Congress has so charged, a covered countermeasure to
   include the "program" through which and the "facility/location" in which, those countermeasures
   are used, administered or distributed. See also HHS RESPONSE LETTER p. 1 (Aug. 14, 2020)
   (declaring Senior Assisted Living Centers as "program planners" when they manage and operate
   a COVID-19 countermeasure program and/or a COVID-19 countermeasure facility). Therefore,
   cases failing to grant countermeasure programs and facilities the full breadth of PREP Act
   protections, including jurisdictional federal forums, are erroneous by virtue of the Initial
   Declaration and certainly have been abrogated or superseded by subsequent HHS pronouncements.
   See generally, Amendment Four, ADVISORY OPINION 20-04, and ADVISORY OPINION 21-01, that
   are entitled to "controlling weight" deference (Chevron, U.S.A., Inc, 467 U.S. at 843–44); see also
   HHS Response Letter, that is entitled to "respect" (See Christensen v. Harris Cty., 529 U.S. 576
   (2000); and DOJ SOI that is entitled to "considerable interest" (See Republic of Austria v. Altmann,
   541 U.S. 677, 701 (2004) (such positions on the exercise of federal jurisdiction and statutory
   construction are "well within the province of the court" and is given no deference but is of
   "considerable interest")).
                          d.      Misconstruing PREP Act Cause of Action and Remedy
          Similar to the ATSSSA construct that grants complete preemption, see In re WTC Disaster
   Site, 414 F.3d 352 and discussion supra p. 7, Congress provided expressly for an "exclusive federal
   cause of action" and an "exclusive federal remedy" in the PREP Act. In setting up this "exclusive"
   federal remedial scheme, Congress: 1) directed complete immunity from all state and other federal

                                                    16
Case 9:21-cv-80664-WPD Document 14 Entered on FLSD Docket 04/30/2021 Page 17 of 21




   actions; 2) created a pre-litigation administrative remedy; and 3) created a litigation scheme
   complete with pleading requirements, a discovery mechanism, choice of law rules, presumptions
   and damages parameters. See §§ 247d-6d(c)(1), (e)(2), (e)(4)(A–C), (e)(5–8), 247d-6d(b)(8),
   247d6-e.
          The only litigation allowed related to COVID-19 countermeasure programs and
   facilities/locations is through these mechanisms and in the federal court system, and specifically
   in the D.D.C. See § 247d-6d(d)(1) (the "sole exception to suit and liability of covered persons set
   forth [by the monetary fund] shall be for an exclusive Federal cause of action"); and (e)(1)
   ("Exclusive Federal Jurisdiction" that this "exclusive Federal cause of action" be filed "only in the
   United States District Court for the District of Columbia"). No other action lies: There is a federal
   equitable administrative remedy and litigation remedy for PREP Act claims. §§ 247d-6d(a),(d);
   247d-6e(a). There is no indication that would suggest that Congress meant for the PREP Act to be
   additive of the panoply of state court actions in state court forums, and such a suggestion runs
   counter to the very purpose of PREP—to extinguish or otherwise limit suit and liability of HHS
   private partners in a time of national need. See § 247d-6e(d) (requiring the CCPF "be exclusive of
   any other civil action or proceeding for any claim or suit this section encompasses" and be
   exhausted before being allowed to proceed to the exclusive civil litigation process of § 247d-6d)
   (emphasis added); see also § 247d-6d(a)(1)(participants, such as Defendants "shall be immune
   from suit and liability under Federal and State law with respect to all claims for loss" arising from
   a countermeasure); and id. at (b)(8) (No "state may establish, enforce, or continue in effect…any
   provision of law or legal requirement that is different from, or is in conflict with, any requirement
   applicable under this section [with respect to] any other aspect of safety or efficacy…")
          Nevertheless, district courts have begun to hold that Congress did not intend to provide a
   "federal cause of action" as it clearly stated; that a pre-litigation administrative remedy is not an
   adequate remedy; and that limiting a litigation remedy to "willful misconduct" doesn't warrant the
   immunity of state causes of action and prohibition of state forum that Congress clearly intended to
   prohibit. See §§ 247d-6d(a) ("a covered person shall be immune from suit and liability under
   Federal and State law with respect to all claims…relating to… the administration to or the use by
   an individual of a covered countermeasure") (emphases added), (d)(1) ("the sole exception to the
   immunity from suit and liability…shall be for an exclusive Federal cause of action) (emphases



                                                    17
Case 9:21-cv-80664-WPD Document 14 Entered on FLSD Docket 04/30/2021 Page 18 of 21




   added), § 247d-6e(d) ("The [CCPF] shall be exclusive of any other civil action or proceeding for
   any claim or suit.") (emphasis added).
            The leading remand order on this point, Dupervil, supra. is premised on an erroneous
   comparison to Sullivan v. Am. Airlines, Inc., 424 F.3d 267, 271 (2d Cir. 2005) (determining that
   the Railway Labor Act ("RLA", 45 U.S.C.A. §§ 151 et seq.) was not a complete preemption
   statute). See DupervilI, 2021 WL 355137 at *8–11. The Dupervil court, relying on Sullivan,
   determined that the PREP Act cannot be a complete preemption statute because, like the RLA,
   primary jurisdiction is vested in an administrative agency. Id. at 9. The Dupervil court erred
   because unlike the RLA, the PREP Act provides for a pre-litigation administrative process, which
   may be followed by an extensive litigation remedy in the D.D.C. See, c.f., McLaughlin v. Florida
   Int'l Univ. Bd. of Trustees, __ F.Supp. 3d__, 2021 WL 1343721, at *8–10 (S.D. Fla. Apr. 12, 2021)
   (dismissal for failure to exhaust pre-litigation administrative remedies under the Federal Tort
   Claims Act, 28 U.S.C. §§ 1346, 2672, which is the exclusive litigation remedy for federal
   employee-related torts).
            The Dupervil court fails to mention that the RLA provides absolutely no federal cause of
   action, while the PREP Act provides an extensive claims process, including a federal cause of
   action as discussed supra. In the few opportunities that the Supreme Court has had to address
   complete preemption, it has not required a "primary federal litigation remedy", and to the extent
   one would be required, the PREP Act would might such a test.13 See Beneficial, 539 U.S. at *8
   ("where this Court has found complete pre-emption…the federal statutes at issue provided the
   exclusive cause of action for the claim asserted and also set forth procedures and remedies
   governing that cause of action"). In fact, more recent Supreme Court precedent would suggest the
   opposite in the specific context of the PREP Act. See, c.f, Bruesewitz v. Wyeth, LLC, 562 U.S. 223,
   253 (2011) (dissenting Justices Sotomayor and Ginsburg acknowledge the PREP Act by using it
   for juxtaposition against the language of the National Childhood Injury Vaccine Act and observing
   that the PREP Act’s “categorical (e.g., ‘all’) and/or declarative language (e.g., ‘shall’)” indicated
   a clear intent to preempt all claims within its ambit).

   13
       Because 28 U.S.C. § 1447 divest the district court of jurisdiction and prevent appeals, there is relatively little
   appellate analysis of complete preemption statutes. Thus, errors in law related to jurisdictional preemption persist and
   multiply until such time as a Motion to Remand is denied and that order is appealed by the plaintiff. For that reason,
   among others discussed here, the district court COVID-19 remand opinions should be given little weight: they
   represent nothing more than the yet uncorrected and too often repeated faulty interpretations of the PREP Act's
   jurisdictional mandate.

                                                             18
Case 9:21-cv-80664-WPD Document 14 Entered on FLSD Docket 04/30/2021 Page 19 of 21




          The extensive claims process established by the PREP Act (see supra, p. 6) and the intent
   of the PREP Act to promote private partner cooperation requires a determination of complete
   preemption.
   D. The Substantial Federal Interest In the Resolution of this Matter Establishes Jurisdiction
          There is a clear federal government interest in providing a federal forum for the
   determination of the legal issues relating to critical infrastructure businesses’ response to an
   ongoing national pandemic, as well as to interpret the federal government’s response to those
   issues in the form of responsive legislation, rules, and regulations. There can be no doubt that there
   is a substantial and compelling interest in having these issues interpreted at the federal level: the
   federal courts are uniquely positioned to interpret Congressional intent as well as protect the
   interests of the federal government.
          In deciding these issues, the Court would not “disturb any congressionally approved
   balance of federal and state judicial responsibilities” by retaining jurisdiction in this matter, thus
   satisfying the second Grable federal question prong. The issues under the PREP Act are not issues
   that Congress intended to be decided at the state court level. The plain language of the statute
   plainly asserts broad federal authority over the issues arising from the Act, and seeks to all but
   eliminate any semblance of state court control over those issues. See ADVISORY OPINION 21-
   01, p. 4–5 (discussing the PREP Act as invoking jurisdiction under Grable); see also Def.s' Notice
   of Removal, p. 13–14.
   E. Jurisdiction is Proper Because Defendants are Federal Officers
          Individuals and entities acting under the direction of a federal officer are entitled to removal
   jurisdiction where (1) Defendants are persons; (2) Defendants were acting under the direction of a
   federal officer when it engaged in the allegedly tortious conduct; (3) There is causal nexus between
   the plaintiff’s claims and the defendant’s actions under federal direction; and (4) Defendants have
   raised a colorable defense based upon federal law. See 28 U.S.C. § 1442(a); see also Goncalves v.
   Rady Children’s Hosp., 865 F.3d 1237, 1244 (9th Cir. 2017); Def.'s Notice of Removal, p. 14–18.
   Due to the need for a coordinated, federal response to the COVID-19 and the need to protect crucial
   infrastructure, including health care facilities such as Defendants, assisted living facilities' prior
   general regulations was transformed by CDC guidance. See 42 U.S.C. §§ 5195c(b)(3), (e)
   (designating the activities of certain businesses as “critical infrastructure” thereby enabling the
   federal government to enlist the aid of private parties to ensure the continued operation of

                                                    19
Case 9:21-cv-80664-WPD Document 14 Entered on FLSD Docket 04/30/2021 Page 20 of 21




   infrastructure “so vital to the United States that [its] incapacity or destruction … would have a
   debilitating impact on security, national economic security, national public health or safety, or any
   combination of those matters.”) At all times material hereto, Assisted Living Facilities have been
   required to follow extensive guidance from the Centers for Disease Prevention and Control in
   responding to COVID-19.
          Because of this extensive, unprecedented regulation by the CDC and the federal defense
   available under the PREP Act, see discussion supra, Defendants are entitled to Federal Officer
   Jurisdiction. See Def.s' Notice of Remand, p. 14–18
                                            CONCLUSION
          Plaintiffs filing of a claim with the PREP Act's CCPF on April 19, 2021, moots their
   Motion to Remand. Plaintiffs have chosen their forum and it is an exclusive, federal forum before
   the D.D.C—not this Court. In addition to this determinative reality, Plaintiffs aver that Defendants
   took at least some steps to create and implement an infection control plan and utilized covered
   countermeasures such as facemasks, thermometers, and COVID-19 tests, in a countermeasure
   facility thereby implicating the PREP Act's complete preemptive effect. Congress laid out an
   exclusive federal cause of action and federal forum for such claims. Regardless, of the Plaintiffs'
   determinative filing with the CCPF, their claims otherwise are completely preempted and invoke
   federal question subject matter jurisdiction before the D.D.C. Plaintiffs' Motion to Remand is due
   to be DENIED on these multiple grounds.
          Respectfully submitted this 30th day of April, 2021.


                                                 Hall Booth Smith, P.C.

                                                 /s/ Jodi Barrett
                                                 Jodi G. Barrett, Esquire
                                                 FBN: 0901156
                                                 Counsel for Defendants
                                                 1400 Centrepark Blvd., Suite 400
                                                 West Palm Beach, FL 33401
                                                 T: 561-472-1020
                                                 F: 561-472-1021
                                                 jbarrett@hallboothsmith.com
                                                 tlatham@hallboothsmith.com
                                                 bbrostrom@hallboothsmith.com


                                                    20
Case 9:21-cv-80664-WPD Document 14 Entered on FLSD Docket 04/30/2021 Page 21 of 21




                                 CERTIFICATE OF SERVICE
         I hereby certify that I electronically filed the foregoing with the Clerk of Court using
   CM/ECF on April 30, 2021, upon Spencer T. Kuvin, Esq, LAW OFFICES OF CRAIG
   GOLDENFARB,       P.A.,   Counsel   for   Plaintiffs   (schleider7403394@projects.filevine.com
   skuvin@800goldlaw.com, lweir@800goldlaw.com).

                                              Hall Booth Smith, P.C.

                                              /s/ Jodi Barrett
                                              Jodi G. Barrett, Esquire
                                              FBN: 0901156
                                              Counsel for Defendants
                                              1400 Centrepark Blvd., Suite 400
                                              West Palm Beach, FL 33401
                                              T: 561-472-1020
                                              F: 561-472-1021
                                              jbarrett@hallboothsmith.com
                                              tlatham@hallboothsmith.com
                                              bbrostrom@hallboothsmith.com




                                                 21
